DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
Claim Objections
Claims 1, 11 and 15 are objected to because of the following informalities:
	As per claim 1, the limitation “wherein the sub-power unit is configured to transmit a second control signal for restarting the power converter to the power converter” should be “wherein the sub-power unit is configured to transmit a second control signal for restarting the power converter”.
As per claim 11, the limitation “wherein the sub-power unit is configured to transmit a second control signal that restarts the power converter to the power converter” should be “wherein the sub-power unit is configured to transmit a second control signal that restarts the power converter”.
	As per claim 15, the limitation “supplying, by a power converter, a driving voltage for driving a display panel to the display panel” should be “supplying, by a power converter, a driving voltage for driving a display panel”, “supplying, by the sub-power unit, a sub-driving voltage for driving the display panel to the display panel” should be “supplying, by the sub-power unit, a sub-driving voltage for driving the display panel”, .
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid (US 20110163695) in view of Chang (US 20030109243).
As per claim 1, Schmid discloses a power supply device (Abstract) comprising:
a power converter (Figs. 2, #S2 and 5, #LCD) configured to supply a driving voltage to a display panel based on a first input voltage (i.e., input voltage or mains voltage MV; [0023]-[0024]; [0031]-[0032]);
a sub-power unit (#S1/AVC) configured to supply a sub-driving voltage to the display panel in response to the power converter (#S2/LCD) operating abnormally ([0023]-[0026]; [0031]-[0032]); and
a sub-input voltage supplier configured to generate a second input voltage (i.e., mains voltage or AC input voltage MV below a threshold value) with a magnitude that is less than the first input voltage (i.e., input voltage or mains voltage MV), and to supply 
wherein the sub-driving voltage is generated by converting the second input voltage (i.e., mains voltage or AC input voltage MV below a threshold value; [0023]-[0024]).
However, Schmid does not explicitly teach the sub-power unit is configured to transmit a second control signal for restarting the power converter to the power converter.
Chang teaches transmit a second control signal (i.e., notification signal #122) for restarting the power converter to the power converter (#150; [0016]; [0019]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sub-power unit of Schmid configured to transmit the second control signal disclosed by Chang so as to reconnect the power converter when the notification signal is asserted and the output voltage of the main power source is beyond a second threshold value (Chang: [0016]).
As per claim 2, Schmid in view of Chang discloses the power supply device of claim 1, wherein the power converter (Schmid: #S2/LCD) is configured to stop supplying the driving voltage to the display panel and to transmit a first control signal to the sub-power unit (Schmid: #S1/AVC) in response to the power converter (Schmid: #S2/LCD) operating abnormally (Schmid: [0023]-[0026]; [0031]-[0032]), and
the sub-power unit (Schmid: #S1/AVC) is configured to supply the sub-driving voltage to the display panel in response to the first control signal (Schmid: [0023]-[0025]; [0031]-[0032]).

the power converter (Schmid: #S2/LCD) is configured to determine that the power converter (Schmid: #S2/LCD) operates abnormally in response to a magnitude of the driving voltage being less than a magnitude of a reference driving voltage or a magnitude of a driving current being greater than a magnitude of a reference driving current (Schmid: [0023]-[0026]).
As per claims 4, 13 and 17, Schmid in view of Chang discloses the power supply (method) (display) device of claim 1 (claim 11) (claim 15), where (transmitting, by the sub-power unit, a second control signal that restarts the power converter to the power converter), and the power converter is configured to restart in response to the second control signal (restarting the power converter in response to the second control signal) (Chang: [0016]; [0019]).
As per claim 5, Schmid in view of Chang discloses the power supply device of claim 4, wherein:
the sub-power unit (Schmid: #S1/AVC) is configured to stop supplying the sub-driving voltage to the display panel (Schmid: [0031]-[0033]) and the power converter (Chang: #150) is configured to supply the driving voltage to the display panel, in response to the power converter (Chang: #150) operating normally after the restart (Chang: [0016]; [0019]).
As per claim 6, Schmid in view of Chang discloses the power supply device of claim 4, wherein:

As per claim 7, Schmid in view of Chang discloses the power supply device of claim 1, wherein
the sub-power unit (Schmid: #S1/AVC) comprises a timing controller embedded driver (TED) configured to control an operation of the display panel (Schmid: [0023]-[0026]).
As per claim 8, Schmid in view of Chang discloses the power supply device of claim 7, wherein the sub-power unit (Schmid: #S1/AVC) comprises at least one charge pump (Schmid: [0023]; where at least one charge pump is inherently present in the power supply unit of #S1).
As per claim 9, Schmid in view of Chang discloses the power supply device of claim 1, wherein
the power converter (Schmid: #S2/LCD) is configured to generate the driving voltage based on the first input voltage (Schmid: [0023]-[0025]),
the sub-power unit (Schmid: #S1/AVC) is configured to generate the sub-driving voltage based on the second input voltage (Schmid: [0023]-[0026]),
a magnitude of the second input voltage is less than a magnitude of the first input voltage (Schmid: [0024]-[0026]), and

As per claim 10, Schmid in view of Chang discloses the power supply device of claim 1, wherein the sub-power unit (Schmid: #S1/AVC) is configured to supply the sub-driving voltage to the display panel after at least one scan time elapses in response to the power converter operating abnormally (Schmid: [0023]-[0026]; [0031]-[0033]).
As per claim 11, Schmid discloses a display device ([0013]) comprising:
a display panel configured to display an image ([0031]-[0032]; where an image is inherently present in an LCD television); and
a power supply device configured to supply a driving voltage or a sub-driving voltage to the display panel (Fig. 5; [0031]-[0032]),
wherein the power supply device comprises:
a power converter (Figs. 2, #S2 and 5, #LCD) configured to supply the driving voltage to the display panel based on a first input voltage (i.e., input voltage or mains voltage MV; [0023]-[0024]; [0031]-[0032]);
a sub-power unit (#S1/AVC) configured to supply a sub-driving voltage to the display panel in response to the power converter (#S2/LCD) operating abnormally ([0023]-[0026]; [0031]-[0032]); and
a sub-input voltage supplier configured to generate a second input voltage (i.e., mains voltage or AC input voltage MV below a threshold value) with a magnitude that is less than the first input voltage (i.e., input voltage or mains voltage MV), and to supply the second input voltage (i.e., mains voltage or AC input voltage MV below a threshold value) to the sub-power unit (#S1/AVC; [0023]-[0024]; [0031]-[0032]),

However, Schmid does not explicitly teach the sub-power unit is configured to transmit a second control signal for restarting the power converter to the power converter.
Chang teaches transmit a second control signal (i.e., notification signal #122) for restarting the power converter to the power converter (#150; [0016]; [0019]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sub-power unit of Schmid configure to transmit the second control signal disclosed by Chang so as to reconnect the power converter when the notification signal is asserted and the output voltage of the main power source is beyond a second threshold value (Chang: [0016]).
As per claim 12, Schmid in view of Chang discloses the display device of claim 11, wherein
the power converter (Schmid: #S2/LCD) is configured to stop supplying the driving voltage to the display panel and to transmit a first control signal to the sub-power unit (Schmid: #S1/AVC) in response to the power converter (Schmid: #S2/LCD) operating abnormally (Schmid: [0024]-[0026]; [0031]-[0032]), and
the sub-power unit (Schmid: #S1/AVC) is configured to supply the sub-driving voltage to the display panel in response to the first control signal (Schmid: [0023]-[0026]; [0031]-[0032]).

the sub-power unit (Schmid: #S1/AVC) is configured to stop supplying the sub-driving voltage to the display panel and the power converter (Schmid: #S2/LCD) is configured to supply the driving voltage to the display panel (Schmid: [0024]-[0026]; [0031]-[0033]), when the power converter (Chang: #150) operates normally after the restart (Chang: [0016]; [0019]) and
the power converter (Schmid: #S2/LCD) is configured to not supply the driving voltage to the display panel and the sub-power unit (Schmid: #S1/AVC) is configured to continue supplying the sub-driving voltage to the display panel, in response to the power converter (Schmid: #S2/LCD) continuing to operate abnormally (Schmid: [0023]-[0026]; [0031]-[0032]) after the restart (Chang: [0016]; [0019]).
As per claim 15, Schmid discloses a power supply method ([0012]) comprising:
supplying, by a power converter (Figs. 2, #S2 and 5, #LCD), a driving voltage for driving a display panel to the display panel based on a first input voltage (i.e., input voltage or mains voltage MV; [0023]-[0024]; [0031]-[0032]);
determining, by the power converter (#S2/LCD), whether or not the power converter (#S2/LCD) is operating abnormally ([0023]-[0026]; [0031]-[0032]);
stopping, by the power converter (#S2/LCD), the supplying of the driving voltage to the display panel in response to a determination that the power converter (#S2/LCD) is operating abnormally ([0023]-[0026]; [0031]-[0032]);
supplying, by a sub-input voltage supplier, a second input voltage (i.e., mains voltage or AC input voltage MV below a threshold value) with a magnitude that is less 
supplying, by the sub-power unit (#S1/AVC), a sub-driving voltage for driving the display panel to the display panel ([0023]-[0025]; [0031]-[0032]); and
wherein the sub-driving voltage is generated by converting the second input voltage (i.e., mains voltage or AC input voltage MV below a threshold value; [0023]-[0024]).
However, Schmid does not explicitly teach transmitting, by the sub-power unit, a second control signal that restarts the power converter to the power converter.
Chang teaches transmitting a second control signal (i.e., notification signal #122) for restarting the power converter to the power converter (#150; [0016]; [0019]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sub-power unit of Schmid configured to transmit the second control signal disclosed by Chang so as to reconnect the power converter when the notification signal is asserted and the output voltage of the main power source is beyond a second threshold value (Chang: [0016]).
As per claim 16, Schmid in view of Chang discloses the power supply method of claim 15, wherein
the stopping, by the power converter (Schmid: #S2/LCD), the supplying of the driving voltage to the display panel further comprises:
transmitting, by the power converter (Schmid: #S2/LCD), a first control signal to the sub-power unit (Schmid: [0024]-[0026]; [0031]-[0032]) and supplying, by the sub-
As per claim 18, Schmid in view of Chang discloses the power supply method of claim 17, further comprising:
stopping, by the sub-power unit (Schmid: #S1/AVC), supplying the sub-driving voltage to the display panel and supplying, by the power converter (Schmid: #S2/LCD), the driving voltage to the display panel (Schmid: [0024]-[0026]; [0031]-[0033]), when the power converter (Chang: #150) operates normally through the restart (Chang: [0016]; [0019]).
As per claim 19, Schmid in view of Chang discloses the power supply method of claim 17, further comprising,
determining that the power converter (Schmid: #S2/LCD) is operating abnormally (Schmid: [0024]-[0026]) after the restart (Chang: [0016]; [0019]);
stopping, by the power converter (Schmid: #S2/LCD), the supply of the driving voltage to the display panel (Schmid: [0024]-[0025]; [0031]-[0032]), and
supplying, by the sub-power unit (#S1/AVC), the sub-driving voltage to the display panel (Schmid: [0024]-[0025]; [0031]-[0033]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 15 have been considered but are moot because of the new grounds of rejection as presented above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622